Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Lewis Astrop appeals the district court’s order dismissing his civil action as frivolous and for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Astrop v. VA. Dep’t of Motor Vehicles, No. 3:13-cv-00010-JRS (E.D.Va. Jan. 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.